DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of nucleotide as the cargo species and anti-CD63 antibody as the epitope-specific binder in the reply filed on 2/16/2021 is acknowledged.
Claims 20-41 and 43-48 have been cancelled.  Claims 5, 11, 13, 14, 17, and 19 have been amended.
Claims 6-10 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claims 1-5, 11-16, 18, 19, and 42 are under examination.
Claim 16 is examined to the extent that it pertains to the elected species of antibody.

Claim Objections
2.	Claim 13 is objected to because of the recitation “than said cargo is loaded”.  Appropriate correction to “than when said cargo is loaded” is required.

3.	Claim 19 should recite “therapeutic membrane vesicles” in the last line.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotvall et al. (PGPUB 2007/0298118).
Lotvall et al. teach empty exosomes obtained by removing intraexosomal content (i.e., vesicles formed from exosome-derived membranes, wherein the empty exosomes are loaded with therapeutic RNA or DNA (see [0038]; [0055]).  Thus, Lotvall et al. teach all claim limitation and anticipate the claimed invention.

6.	Claim 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thery et al. (Curr. Protoc. Cell Biol., 2006, 30: 1-36).
	Thery et al. teach a method for separating exosomes from an extracellular vesicle bulk by contacting the extracellular vesicle bulk with magnetic beads coated with antibodies directed to exosome-specific surface proteins and collecting the magnetic .

7.	Claim 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batrakova et al. (J. Control. Release, 2015, 219: 396-405).
	Batrakova et al. teach a method for isolating exosomes from an extracellular vesicle bulk by contacting the extracellular vesicle bulk with antibodies directed to exosome-specific surface proteins and separating the antibody-bound exosomes from the extracellular vesicle bulk (see p. 11-14).  Thus, Batrakova et al. teach all claim limitation and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 11-16, 18, 19, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Batrakova et al. (J. Control. Release, 2015, 219: 396-405), in view of each Di Carlo et al. (Lab Chip, 2005, 5: 171-178), Smith (Methods in Molecular Biology, 2011, 681, Chapter 29, p. 485-496), and Jesorka et al. (Annu. Rev. Anal. Chem., 2008, 1: 801-832).
	Batrakova et al. teach that exosomes are very efficient drug carriers, which can be separated from an extracellular vesicle bulk via immunoaffinity chromatography by using antibodies to tetraspanins, wherein the tetraspanin could be CD63 (claims 15, 16, 18, and 42).  Batrakova et al. teach a method for loading the separated exosomes with therapeutic drugs, the method comprising incubating the exosomes with the therapeutic drugs (claims 1, 3, 14, 19) (see Abstract; p. 396, column 2; p. 397, column 2, p. 398; p. 400, column 2, first two paragraphs and Fig. 3).  Batrakova et al. do not teach removing the intraexosomal content by treatment with an aqueous solution having a pH of 9-14 (claim 1).  However, Batrakova et al. teach that exosomes have very low loading capacity due to the fact that they already carry numerous proteins and nucleic acids (see p. 400, column 2, second paragraph).  Di Carlo et al. teach that aqueous alkaline isotonic solutions having a pH 11.70 induce cell membrane poration and the release of cytoplasmic proteins (see Abstract; p. 174, column 2, second to last paragraph; p. 175).  Smith teaches that aqueous alkaline buffers having a pH of 8-12 induce the separation of peripheral membrane from the integral membrane proteins without denaturing the lipid bilayer or extracting integral membrane proteins (see p. 487, Table 1; paragraph bridging p. 487 and 488; p. 488, first full paragraph).  Based on the teachings of Batrakova et al., one of skill in the art would have reasonably concluded that removing claim 11-13).  Furthermore, since the prior art teaches that bilayer resealing takes place by extruding through porous membranes (see Jesorka et al., p. 807, last paragraph), one of skill in the art would have found obvious to further use extrusion to reseal the membrane and obtain empty exosomes (claims 1 and 2).  With respect to claims 3 and 4, one of skill the art would have found obvious to perform loading by either extruding in the presence of the anti-cancer drugs (as taught by Jesorka et al., see p. 807, last paragraph) or by incubating the empty exosomes with the anti-cancer drugs (as taught by Batrakova et al.).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 1-5, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batrakova et al. taken with each Di Carlo et al., Smith, and Jesorka et al., in further view of Giacalone et al. (Biomacromolecules, 2013, 14: 737-742).
The teachings of Batrakova et al., Di Carlo et al., Smith, and Jesorka et al. are applied as above for claims 1-4, 11-14, and 19.  Batrakova et al., Di Carlo et al., Smith, and Jesorka et al. do not teach that loading with a nucleotide (claim 5).  Giacalone et al. teach that the natural nucleotide ATP is useful for the treatment of ischemia (see Abstract).  One of skill in the art would have found obvious to use ATP as the 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ILEANA POPA/Primary Examiner, Art Unit 1633